       Case 2:19-cv-00878-DMC Document 24 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERRARDO GUTIERREZ,                               No. 2:19-CV-0878-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    V. TUCKER,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On April 17, 2020, and April 23, 2020, plaintiff filed objections related to his

19   deposition. See ECF Nos. 22 and 23. Plaintiff’s objections are construed as a motion for a

20   protective order. So construed, defendant shall file a response within 14 days of the date of this

21   order.

22                  IT IS SO ORDERED.

23   Dated: April 27, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
